ANDREW J. NELSON
Assistant Federal Defender
Federal Defenders of Montana
Missoula Branch Office
125 Bank Street, Suite 710
Missoula, Montana 59802
Phone: (406) 721-6749
Fax: (406) 721-7751
Email: andy_nelson@fd.org

Attorney for Defendant


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MONTANA
                                 MISSOULA DIVISION

 UNITED STATES OF AMERICA,                        CR 20-46-M-DLC

                         Plaintiff,
                                                  DEFENDANT’S
 vs.                                               SENTENCING
                                                  MEMORANDUM
 SCOTT MICHAEL GEORGE
 DANIELS,

                       Defendant.



         SCOTT MICHAEL GEORGE DANIELS comes before the Court for

sentencing on one count of conspiracy to possess with intent to distribute

methamphetamine in violation of 21 U.S.C. § 846. The count of conviction carries

a mandatory minimum sentence of 10 years imprisonment. PSR ¶ 138. However,

Mr. Daniels is eligible for the Safety Valve adjustment pursuant to 18 U.S.C. §


Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                           1
3553(f) and USSG § 5C1.2; application of the Safety Valve yields an advisory

guideline range of 63-to-78 months. (Total Offense Level 25; Criminal History

Category II). Further, the Court can sentence Mr. Daniels without regard to the

statutory minimum. See 18 U.S.C. § 3553(f).

         Mr. Daniels has no objection to the content of the Presentence Investigation

Report (PSR). He requests a statutory variance to a below-Guidelines sentence for

all of the reasons provided in this memorandum.

                                     ARGUMENT

A.        The Guidelines and relevant sentencing statutes.

          In fashioning a reasonable sentence that comports with the sentencing factors

in 18 U.S.C. § 3553(a), the starting point is the Guidelines calculation. United States

v. Zavala, 443 F.3d 1165, 1168-69 (9th Cir. 2006). Once the proper Guidelines

benchmark has been calculated, the sentencing court must consider each of the §

3553(a) factors to impose a sentence sufficient, but not greater than necessary, to

fulfill the purposes of sentencing. Gall v. United States, 552 U.S. 38, 48-51 (2007);

United States v. Carty, 520 F.3d 984 (9th Cir. 2008) (en banc). The sentencing court

enjoys broad discretion to consider, without limitation, any information concerning

the background, character, and conduct of the defendant in imposing a reasonable

sentence. Pepper v. United States, 562 U.S. 476, 488-489 (2011).



Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                              2
         Although the Guidelines range “should be the starting point and the initial

benchmark,” a district court may not presume that the Guidelines range is

reasonable. Gall, 552 U.S. at 48; Carty, 520 F.3d at 991. Nor are “extraordinary”

circumstances required to justify a non-Guidelines sentence. Gall, 552 U.S. at 47.

The Guidelines are to be given no greater weight than any other § 3553(a) factor.

Gall, 552 U.S. at 45-46, 48-51; Carty, 520 F.3d at 991. The sentence is ultimately

reviewed for abuse of discretion and the appellate court cannot apply a presumption

of unreasonableness to a sentence outside the Guidelines range. Gall, 552 U.S. at

50-51.

B.        Mr. Daniels qualifies for the Safety Valve adjustment.

          As noted in the PSR, the First Step Act expanded potential relief for

defendants convicted after December 21, 2018. PSR ¶ 153. Because Mr. Daniels

satisfies the criteria of 18 U.S.C. §§ 3553(f)(1)-(5) and the provisions of USSG §

5C1.2, he can be sentenced without regard to any statutory minimum. Further, he

should receive a two-level reduction to his Guidelines offense level pursuant to

USSG § 2D1.1(b)(18). Again as noted in the PSR, this change results in an advisory

guideline range of 63-78 months (total offense level 25; criminal history category

II). See PSR ¶ 153.




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                             3
C.       Mr. Daniels has done exceptionally well on pretrial release.

         Mr. Daniels is 31 years old. He has been married for several years. He is

raising three children – two biological children and one stepdaughter. PSR ¶ 96.

The children are Mr. Daniels’ top priority and are doing well. PSR ¶ 94.

         Mr. Daniels was diagnosed with ADHD and possibly autism as a child. PSR

¶¶ 102, 104. His current mental health treatment provider has suggested that many

of his mental health challenges stem from PTSD related to physical abuse suffered

as a child. PSR ¶ 105.

          Mr. Daniels left high school early but went straight to work. He worked in

the mining industry from age 18 to age 29. PSR ¶ 126. He worked for Montana

Rock Works as a surface miner for 14 years. PSR ¶ 41. He was employed at a

lumber mill in Columbia Falls until he lost his job due to the coronavirus pandemic.

PSR ¶127. While on pretrial release, Mr. Daniels has remained gainfully employed

as a contract delivery driver. PSR ¶ 130. As noted by his mother, Mr. Daniels is a

very hard worker and always has been. See PSR ¶ 126. Mr. Daniels owns his home

but is very concerned about providing for his family in light of this prosecution. PSR

¶¶ 41, 133.

         Mr. Daniels has also taken the opportunity to address substance abuse issues

while on pretrial supervision. Mr. Daniels attributes a relatively recent uptick in

methamphetamine use to losing his job at the lumber mill. PSR ¶ 111. He enrolled

Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                             4
in chemical dependency treatment, graduated from an intensive outpatient drug

treatment program, and continues to attend bi-weekly group counseling sessions.

PSR ¶¶ 114-115.

                      REQUEST FOR SENTENCE AND PLACEMENT

         Scott Michael George Daniels respectfully requests a below-Guidelines

sentence and placement at FCI Sheridan, Oregon in order to remain close to his

family in Montana.

         RESPECTFULLY SUBMITTED this 4th day of May, 2021.

                                        SCOTT MICHAEL GEORGE DANIELS

                                                 s/ Andrew J. Nelson
                                                 ANDREW J. NELSON
                                                 Assistant Federal Defender
                                                 Federal Defenders of Montana
                                                       Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                          5
                               CERTIFICATE OF SERVICE

         I hereby certify that on May 4, 2021 copy of the foregoing document was

served on the following persons by the following means:

  1, 2             CM-ECF
                   Hand Delivery
  3                Mail
                   Overnight Delivery Service
                   Fax
                   E-Mail

1.       CLERK, UNITED STATES DISTRICT COURT

2.       JENNIFER CLARK
         Assistant U.S. Attorney
               Counsel for the United States of America

3.       SCOTT MICHAEL GEORGE DANIELS
             Defendant

                                                    By:   /s/ Andrew J. Nelson
                                                          ANDREW J. NELSON
                                                          Assistant Federal Defender
                                                          Federal Defenders of Montana
                                                                Counsel for Defendant




Federal Defenders of Montana
125 Bank Street, Suite 710
Missoula, Montana 59802
(406) 721-6749                                  6
